 

Exhibit 10.1

AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT

THIS AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT (this “Agreement”) is
entered into effective as of December 23, 2013, by and between Senior Housing
Properties Trust, a Maryland real estate investment trust (the “Company”), and
Reit Management & Research LLC, a Delaware limited liability company (the
“Manager”).

WHEREAS, the Company and the Manager are parties to an Amended and Restated
Business Management Agreement, dated as of December 11, 2012 (the “Amended
Agreement”); and

WHEREAS, the Company and the Manager wish to continue the Amended Agreement in
force and effect with respect to services performed and fees due with respect to
such services, on and prior to December 31, 2013, but wish to amend and restate
the Amended Agreement as hereinafter provided, effective with respect to
services performed and fees due with respect to such services, on and after
January 1, 2014;

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree that the Amended Agreement is hereby amended and restated
to read in its entirety as follows:

1. Engagement.  Subject to the terms and conditions hereinafter set forth, the
Company hereby continues to engage the Manager to provide the management and
real estate investment services contemplated by this Agreement with respect to
the Company’s business and real estate investments and the Manager hereby
accepts such continued engagement.

2. General Duties of the Manager.  The Manager shall use its reasonable best
efforts to present to the Company a continuing and suitable real estate
investment program consistent with the real estate investment policies and
objectives of the Company.  Subject to the management, direction and supervision
of the Company’s Board of Trustees (the “Trustees”), the Manager shall:

(a) provide research and economic and statistical data in connection with the
Company’s real estate investments and recommend changes in the Company’s real
estate investment policies when appropriate;

(b) (i)    investigate and evaluate investments in, or acquisitions or
dispositions of, real estate and related interests, and financing and
refinancing opportunities, (ii) make recommendations concerning specific
investments to the Trustees, and (iii) evaluate and negotiate contracts with
respect to the foregoing, in each case, on behalf of the Company and in the
furtherance of the Company’s real estate financing objectives;

(c) investigate, evaluate and negotiate the prosecution and negotiation of any
claims of the Company in connection with its real estate investments;

(d) administer bookkeeping and accounting functions as are required for the
management and operation of the Company, contract for audits and prepare or
cause to be prepared such reports and filings as may be required by any
governmental authority in connection with the ordinary conduct of the Company’s
business, and otherwise advise and assist the Company with its compliance with
applicable legal and regulatory requirements, including without limitation,
periodic reports, returns or statements required under the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (the “Exchange
Act”), the Internal Revenue Code of 1986, as amended and any regulations and
rulings thereunder  (the “Internal Revenue Code”), the securities and tax
statutes of any jurisdiction in which the Company is obligated to file such
reports, or the rules and regulations promulgated under any of the foregoing;



{B1823009; 1}

--------------------------------------------------------------------------------

 

 

(e) advise and assist in the preparation and filing of all offering documents
(public and private), and all registration statements, prospectuses or other
documents filed with the Securities and Exchange Commission (the “SEC”) or any
state (it being understood that the Company shall be responsible for the content
of any and all of its offering documents and SEC filings (including, without
limitation, those filings referred to in Section 2(d) hereof), and the Manager
shall not be held liable for any costs or liabilities arising out of any
misstatements or omissions in the Company’s offering documents or SEC filings,
whether or not material, and the Company shall promptly indemnify the Manager
from such costs and liabilities);

(f) retain counsel, consultants and other third party professionals on behalf of
the Company;

(g) provide internal audit services as hereinafter provided;

(h) advise and assist with the Company’s risk management and oversight function;

(i) to the extent not covered above, advise and assist the Company in the review
and negotiation of the Company’s contracts and agreements, coordination and
supervision of all third party legal services and oversight of processing of
claims by or against the Company;

(j) advise and assist the Company with respect to the Company’s public
relations, preparation of marketing materials, internet website and investor
relations services;

(k) provide office space, office equipment and the use of accounting or
computing equipment when required;

(l) advise and assist with respect to: the design, operation and maintenance of
network infrastructure, including telephone and data transmission lines, voice
mail, facsimile machines, cellular phones, pager, etc.; and local area network
and wide area network communications support; and

(m) provide personnel necessary for the performance of the foregoing services.

In performing its services under this Agreement, the Manager may utilize
facilities, personnel and support services of various of its affiliates.  The
Manager shall be responsible for paying such affiliates for their personnel and
support services and facilities out of its own funds unless otherwise approved
by a majority vote of the Independent Trustees (the “Independent Trustees”), as
defined in the Company’s Bylaws, as in effect from time to time (the “Bylaws”). 
Notwithstanding the foregoing, fees, costs and expenses of any third party which
is not an affiliate of the Manager retained as permitted hereunder are to be
paid by the Company.  Without limiting the foregoing sentence, any such fees,
costs or expenses referred to in the immediately preceding sentence which may be
paid by the Manager shall be reimbursed to the Manager by the Company promptly
following submission to the Company of a statement of any such fees, costs or
expenses by the Manager.

Notwithstanding anything herein, it is understood and agreed that the duties of,
and services to be provided by, the Manager pursuant to this Agreement shall not
include (i) any investment management or related services with respect to any
assets of the Company as the Company may wish to allocate from time to time to
investments in “securities” (as defined in the Investment Advisers Act of 1940,
as amended), (ii) any services that would subject the Manager to registration
with the Commodity Futures Trading Commission as a “commodity trading advisor”
(as such term is defined in Section 1a(12) of the Commodity Exchange Act and in
CFTC Regulation 1.3(bb)(1)), or affirmatively require it to make any exemptive
certifications or similar filings with respect to “commodity trading advisor”
registration status or (iii) any services or the taking any action that would
render the Manager a “municipal advisor” as defined in Section 15B(e)(4) of the
Exchange Act.



{B1823009; 1}

2

--------------------------------------------------------------------------------

 

 

3.  Bank Accounts.  The Manager shall establish and maintain one or more bank
accounts in its own name or in the name of the Company, and shall collect and
deposit into such account or accounts and may disburse therefrom any monies on
behalf of the Company, provided that no funds in any such account shall be
commingled with any funds of the Manager or any other person or entity.  The
Manager shall from time to time, or at any time requested by the Trustees,
render an appropriate accounting of such collections and payments to the
Trustees and to the auditors of the Company.

4. Records.  The Manager shall maintain appropriate books of account and records
relating to this Agreement, which books of account and records shall be
available for inspection by representatives of the Company upon reasonable
notice during ordinary business hours.

5. Information Furnished to Manager.  The Trustees shall at all times keep the
Manager fully informed with regard to the real estate investment policies of the
Company, the capitalization policy of the Company, and generally the Trustees’
then current intentions as to the future of the Company.  In particular, the
Trustees shall notify the Manager promptly of their intention to sell or
otherwise dispose of any of the Company’s real estate investments or to make any
new real estate investment.  The Company shall furnish the Manager with such
information with regard to its affairs as the Manager may from time to time
reasonably request.  The Company shall retain legal counsel and accountants to
provide such legal and accounting advice, services and opinions as the Manager
or the Trustees shall deem necessary or appropriate to adequately perform the
functions of the Company.

6. REIT Qualification; Compliance with Law and Organizational Documents. 
Anything else in this Agreement to the contrary notwithstanding, the Manager
shall refrain from any action (including, without limitation, the furnishing or
rendering of services to tenants of property or managing real property) which,
in its good faith judgment, or in the judgment of the Trustees as transmitted to
the Manager in writing, would (a) adversely affect the qualification of the
Company as a real estate investment trust as defined and limited in the Internal
Revenue Code or which would make the Company subject to the Investment Company
Act of 1940, as amended (the “1940 Act”), (b) violate any law or rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Company or over its securities, or (c) not be permitted by
the Company’s Declaration of Trust, as in effect from time to time (the
“Declaration of Trust”), or Bylaws, except if such action shall be approved by
the Trustees, in which event the Manager shall promptly notify the Trustees of
the Manager’s judgment that such action would adversely affect such
qualification, make the Company subject to the 1940 Act or violate any such law,
rule, regulation or policy, or the Declaration of Trust or Bylaws and shall
refrain from taking such action pending further clarification or instructions
from the Trustees.  In addition, the Manager shall take such affirmative steps
which, in its judgment made in good faith, or in the judgment of the Trustees as
transmitted to the Manager in writing, would prevent or cure any action
described in (a), (b) or (c) above.

7. Manager Conduct. 

(a) The Manager shall adhere to, and shall require its officers and employees in
the course of providing services to the Company to adhere to, the Company’s Code
of Business Conduct and Ethics as in effect from time to time.

(b) Neither the Manager nor any affiliate of the Manager shall sell any property
or assets to the Company or purchase any assets from the Company, directly or
indirectly, except as approved by a majority vote of the Independent
Trustees.  No compensation, commission or remuneration shall be paid to the
Manager or any affiliate of the Manager on account of services provided to the
Company except as provided by this Agreement, the Property Management Agreement
(hereafter defined) or otherwise approved by a majority vote of the Independent
Trustees.

(c) The Manager may engage in other activities or businesses and act as the
Manager to any other person or entity (including other real estate investment
trusts) even though such person or entity has investment policies and objectives
similar to those of the Company.  The Company recognizes that it is not entitled
to preferential treatment and is only entitled to equitable treatment in
receiving information,



{B1823009; 1}

3

--------------------------------------------------------------------------------

 

 

recommendations and other services from the Manager.  The Manager shall act in
good faith to endeavor to identify to the Independent Trustees any conflicts
that may arise among the Company, the Manager and/or any other person or entity
on whose behalf the Manager may be engaged and the Manager shall have no
liability on account thereof except for bad faith, willful or wanton misconduct
or gross negligence.

(d) The Manager shall make available sufficient experienced and appropriate
personnel to perform the services and functions specified, including, without
limitation, serving as the officers of the Company.   Such persons shall receive
no compensation from the Company for their services to the Company in any such
capacities, except that the Company may make awards to employees of the Manager
and others under the Company’s Equity Compensation Plan or any other equity plan
adopted by the Company from time to time. The Manager shall not be obligated to
dedicate any of its personnel exclusively to the Company nor shall the Manager
or any of its personnel be obligated to dedicate any specific portion of its or
their time to the Company or its business, except as necessary to perform the
services provided for herein.

8. No Partnership or Joint Venture.  The Company and the Manager are not
partners or joint venturers with each other and neither the terms of this
Agreement nor the fact that the Company and the Manager have joint interests in
any one or more investments, ownership or other interests in any one or more
entities or may have common officers or employees or a tenancy relationship
shall be construed so as to make them such partners or joint venturers or impose
any liability as such on either of them.

9. Fidelity Bond.  The Manager shall not be required to obtain or maintain a
fidelity bond in connection with the performance of its services hereunder.

10. Management Fee.   The Manager shall be paid, for the services rendered by it
to the Company pursuant to this Agreement, an annual management fee (the
“Management Fee”).  The Management Fee for each year shall equal the lesser of:

(a)the sum of (i) one half of one percent (0.5%) of the Average Transferred
Assets (as defined below), plus (ii) seven tenths of one percent (0.7%) of the
Average Invested Capital (as defined below) up to $250,000,000, plus (iii) one
half of one percent (0.5%) of the Average Invested Capital exceeding
$250,000,000;  and

(b)the sum of (i) seven tenths of one percent (0.7%) of the Average Market
Capitalization (as defined below) up to $250,000,000, plus (ii) one half of one
percent (0.5%) of the Average Market Capitalization exceeding $250,000,00.

For purposes of this Agreement: 

“Average Invested Capital”  shall mean the average of the aggregate historical
cost of the consolidated assets of the Company, excluding the Transferred
Assets, invested, directly or indirectly, in equity interests in and loans
secured by real estate and personal property owned in connection with such real
estate (including acquisition related costs and costs which may be allocated to
intangibles or are unallocated), before reserves for depreciation, amortization,
impairment charges or bad debts and other similar noncash items, computed by
taking the average of such values at the beginning and end of each period for
which Average Invested Capital is calculated.

Notwithstanding anything in this Section 10 to the contrary, with respect to any
consolidated asset acquired by the Company or any of its subsidiaries from a
real estate investment trust to which the Manager provided business management
or property management services (“RMR Managed Company”) , the “Annual Average
Invested Capital” thereof on the date of acquisition shall equal the gross book
value thereof (including acquisition related costs and costs which may be
allocated to intangibles or are unallocated), before reserves for depreciation,
amortization, impairment charges or bad debts and other similar noncash items,
on the books of the RMR Managed



{B1823009; 1}

4

--------------------------------------------------------------------------------

 

 

Company transferring such asset immediately prior to acquisition thereof by the
Company and all subsequent adjustments shall be based on such initial book
value.

 “Average Transferred  Assets” shall mean the daily weighted average of the
aggregate book value of the Transferred Assets (including acquisition related
costs and costs which may be allocated to intangibles or are unallocated),
before reserves for depreciation, amortization, impairment charges or bad debts
or other similar noncash items, computed by taking the average of such values at
the beginning and end of each period for which Average Transferred Assets is
calculated.

 “Average Market Capitalization” of the Company shall mean the average of the
closing prices per Common Share on the New York Stock Exchange for each trading
day during the period for which Average Market Capitalization is calculated
multiplied by the average number of Common Shares outstanding during such
period, plus the daily weighted average of aggregate liquidation preference of
each class of the Company’s preferred shares outstanding during such period,
plus the daily weighted average of the aggregate principal amount of the
Company’s consolidated indebtedness during such period.

“Transferred Assets” shall mean the assets owned by the Company and its
subsidiaries as of October 12, 1999.

Payment of ninety (90%) of the Management Fee shall be made in cash and the
balance by issuance of shares of the Company’s Common Shares of Beneficial
Interest (“Common Shares”).  The number of Common Shares to be issued in payment
of the balance of the Management Fee shall be the whole number of shares
(disregarding any fraction) equal to the value of ten percent (10%) of the
Management Fee divided by the average of the closing prices of the Common Shares
on the New York Stock Exchange for each trading day during the period in respect
of which the Management Fee is being paid.  The Common Shares issued in partial
payment of the Management Fee will be fully vested upon issuance.

The Management Fee shall be computed and payable monthly by the Company within
thirty (30) days following the end of each month.  Computation of the Management
Fee shall be based upon the Company’s monthly financial statements and the
Average Market Capitalization for the month in respect of which the Management
Fee is paid.   A copy of such computation shall be delivered to the Manager
accompanied by payment of the Management Fee shown thereon to be due and
payable.

11. Incentive Fee. 

In addition to the Management Fee, the Manager shall be paid an annual incentive
fee (the “Incentive Fee”), not in excess of the Cap (as defined below), equal to
twelve percent (12%) of the product of (a)  the Equity Market Capitalization (as
defined below) and (b) the amount (expressed as a percentage) by which the Total
Return Per Share (as defined below) during the relevant Measurement Period
exceeds the Benchmark Return Per Share (as defined below) or the Adjusted
Benchmark Return Per Share (as defined below), if applicable, for the relevant
Measurement Period, as reduced by the Low Return Factor, if applicable, in the
case of the Adjusted Benchmark Return Per Share. 

For purposes of this Agreement:

“Benchmark Return Per Share” shall mean the cumulative percentage total
shareholder return of the SNL Index for the relevant Measurement Period, but not
less than zero, provided if the Total Return Per Share is in excess of twelve
percent (12%) per year in any Measurement Period, the Benchmark Return Per Share
for such Measurement Period shall be the lesser of the total shareholder return
of the SNL Index for such Measurement Period and twelve percent (12%) per year
(the “Adjusted Benchmark Return Per Share”), all determined on a cumulative
basis after the initial Measurement Period, i.e. twelve percent (12% ) per year
multiplied by the number of years in such Measurement Period and the cumulative
SNL Index.





{B1823009; 1}

5

--------------------------------------------------------------------------------

 

 

“Cap” shall mean a amount equal to the value of the number of Common Shares
which would, after issuance, represent one and one-half percent (1.5%) of the
Common Shares then outstanding multiplied by the Final Share Price for the
Measurement Period in respect of which the Common Shares are to be issued in
payment of the Incentive Fee.

“Equity Market Capitalization” shall mean the total number of Common Shares
outstanding on the last trading day of the year immediately prior to the first
year of any Measurement Period multiplied by the Initial Share Price for such
Measurement Period.

“Final Share Price” shall mean, with respect to any Measurement Period, the
average closing price of the Common Shares on the New York Stock Exchange on the
ten (10) consecutive trading days having the highest average closing prices
during the final thirty (30) trading days in the last year of the Measurement
Period.

“Initial Share Price” shall mean the closing price of the Common Shares on the
New York Stock Exchange on the last trading day of the year immediately prior to
the first year of any Measurement Period, provided with respect to calculation
of the Incentive Fee in the years ending December 31, 2014 and December 31,
2015, the Initial Share Price shall be the closing price of the Common Shares on
the New York Stock Exchange on the last trading day of the year ending December
31, 2013.

“Low Return Factor” shall mean, where the Incentive Fee is determined based upon
the amount (expressed as a percentage) by which the Total Return Per Share is in
excess of the Adjusted Benchmark Return Per Share, a reduction in the Incentive
Fee if the Total Return Per Share is between 200 basis points and 500 basis
points below the SNL Index in any year; if the Total Return Per Share is 500
basis points below the SNL Index in any year, it shall be reduced to zero and if
it is below the SNL Index by more than 200 basis points, but no more than 500
basis points, it shall be reduced by a percentage determined by linear
interpolation between 200 and 500, determined on a cumulative basis after the
first Measurement Period, i.e. between 200 basis points and 500 basis points per
year multiplied by the number of years in such Measurement Period and below the
cumulative SNL Index.

“Measurement Period” shall mean, initially, the year ending December 31, 2014;
for the year beginning January 1, 2015 the consecutive two year period including
the then current year and the immediately prior year; and for the year beginning
January 1, 2016, and thereafter, a consecutive three year period including the
then current year and the immediately prior two years.

“SNL Index” shall mean the SNL REIT Healthcare Index as published from time to
time (or a successor index including a comparable universe of United States
publicly treated real estate investment trusts).

“Total Return Per Share” of the holders of Common Shares shall mean a percentage
determined by subtracting the Initial Share Price for the relevant Measurement
Period from the sum of the Final Share Price for such Measurement Period, plus
the aggregate amount of dividends declared in respect of a Common Share during
such Measurement Period, and dividing the result by such Initial Share
Price.  Computation of the Total Return Per Share shall be made annually by the
Company as of the last day of the year.

Payment of the Incentive Fee shall be made by issuance of Common Shares.  The
number of Common Shares to be issued in payment of the Incentive Fee shall be
the whole number of shares (disregarding any fraction) equal to the value of the
Incentive Fee divided by the Final Share Price.  One third of the Company Shares
issued in payment of the Incentive Fee will be vested on the date of issuance
and one third on each anniversary thereafter.

The Incentive Fee shall be computed and payable within thirty (30) days
following the end of each year.  Computation of the Incentive Fee shall be based
upon the Total Return Per Share, the Benchmark Return Per Share and the Equity
Market Capitalization for the relevant Measurement Period, provided if
additional Common Shares are issued during any Measurement Period, the
computation of the Incentive Fee (including the determinations of Total Return
Per Share, Equity Market Capitalization and Initial Share Price) shall give
effect to the price at which such additional Common Shares were issued, the
number of such additional Common Shares issued, the dividends



{B1823009; 1}

6

--------------------------------------------------------------------------------

 

 

paid in respect of such additional Common Shares and the length of time such
additional Common Shares were outstanding.  A copy of such computation shall be
delivered to the Manager accompanied by payment of the Incentive Fee shown
thereon to be due and payable.

If the Company’s financial statements are restated due to material
non-compliance with any financial reporting requirements under the securities
laws as a result of the Manager’s bad faith, willful or wanton misconduct or
gross negligence,  for one or more periods in respect of which the Manager
received an Incentive Fee, the Incentive Fee payable with respect to periods for
which there has been a restatement shall be recalculated by, and approved by a
majority vote of, the Independent Trustees in light of such restatement and the
Manager, at its election, shall either return to the Company any Common Shares
in excess of those which the Manager would have received based upon the
Incentive Fee as recalculated or reimburse the Company in cash for the value of
such Common Shares.

12. Restrictions on Issuing Common Shares.  If issuance of any portion of the
Common Shares to be issued in payment of a portion of the Management Fee or in
payment of the Incentive Fee in any year would be limited by applicable law and
regulations, including the regulations of the New York Stock Exchange, such
portion of the Management Fee to be paid in Common Shares or such portion of the
Incentive Fee which may not be paid by issuance of Common Shares shall be paid
in cash.

13. Share Splits, etc.  For purposes of determining the Management Fee or the
Incentive Fee, if there shall occur a share split, dividend, subdivision,
combination, consolidation or recapitalization with respect to the Common Shares
during a year involved in such determination, the number of Common Shares
outstanding during the relevant periods shall be proportionally adjusted to give
effect to such share split, dividend, subdivision, combination, consolidation or
recapitalization as if it had occurred as of the first day of the period in
respect of which the Management Fee or Incentive Fee is being paid.

14. Registration Rights.

(a) At any time after the issuance of Common Shares to the Manager pursuant to
this Agreement the Manager or an Eligible Person may request that the Company
file a registration statement on Form S-3 or a successor form thereto (each a
“Registration Statement”) with the SEC to effect the registration of resales of
all or any portion of the Subject Common Shares (as hereafter defined) under the
Securities Act, of 1933, as amended, and the rules and regulations thereunder
(the Securities Act”), for sale or other disposition in accordance with the
intended method of disposition, but in no case shall more than two requests be
made in any year.  Upon receipt of such request, the Company will use
commercially reasonable best efforts to effect and maintain the registration
described above to permit the sale of the Subject Common Shares in accordance
with the intended method or methods of disposition thereof and in accordance
with applicable law and regulations.  The Company consents to the use of each
prospectus (including any supplemental prospectus) in connection with the
offering and sale of the Subject Common Shares covered by any such Registration
Statement as in effect from time to time.  Prior to the use of any prospectus
(including any supplemental prospectus) in connection with the offering and sale
of the Subject Common Shares covered by any Registration Statement as in effect
from time to time, the Manager and/or such Eligible Person(s) shall notify the
Company of such use.

(b) Anything in this Section 14 to the contrary notwithstanding, the Company may
postpone the filing or, following the filing if not automatically effective, the
effectiveness of a Registration Statement and may cease to permit the use or
continued use of any Registration Statement if, in the good faith judgment the
Company or its officers or trustees, the filing or use thereof would (i)
materially interfere with a significant acquisition, disposition, financing or
other transaction involving the Company, (ii) result in the disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential and that is not then otherwise required to be
disclosed or (iii) render the Company unable to comply with requirements under
the Securities Act or the Exchange Act.  In such event (A) if the applicable
Registration Statement has become effective, the Manager and/or such Eligible
Person(s) will



{B1823009; 1}

7

--------------------------------------------------------------------------------

 

 

forthwith discontinue (or cause the discontinuance of) disposition of Subject
Common Shares until it is advised by the Company that the use of such
Registration Statement may be resumed or (B) the Manager or such Eligible
Person(s) shall be entitled to withdraw its request for the filing of the
applicable Registration Statement and, if such request is withdrawn, such
request shall not count as one of the permitted requests for registration of
Subject Common Shares hereunder and the Company shall pay all Registration
Expenses in connection with such withdrawn registration.

(c) Except as otherwise provided herein, the Manager and/or such Eligible
Person(s) shall pay all Registration Expenses (as defined below) in connection
with the registration of the Subject Common Shares pursuant to the provisions of
this Section 14 and in connection with any offer and sale or other disposition
thereof.

(d) At any time when a prospectus relating to the Subject Common Shares is
required to be delivered under the Securities Act, the Company shall promptly
notify the Manager and each Eligible Person of the existence of any event or
circumstance which results in any Registration Statement or prospectus
(including any document incorporated therein by reference) containing an untrue
statement of material fact or omitting to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and, at the request of
the Manager or an Eligible Person(s), the Company shall prepare a supplement or
amendment to such Registration Statement, prospectus or document or file a Form
8-K or other appropriate form under the Exchange Act so that, after giving
effect thereto and, if applicable to the delivery any applicable amendment or
supplement to the prospectus to the purchasers of such Subject Common Shares,
such any Registration Statement and prospectus (including any document
incorporated therein by reference) shall not contain an untrue statement of a
material fact or omit to state any fact necessary to make the statements therein
not misleading.  The Company shall (i) notify the Manager and/or such Eligible
Person(s) promptly of any request by the SEC for the amending or supplementing
of a Registration Statement or prospectus or for additional information and (ii)
advise the Manager and/or such Eligible Person(s) promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the SEC suspending the effectiveness of any Registration Statement applicable to
Subject Common Shares or the initiation or threatening of any proceeding for
such purpose.

(e) In connection with any Registration Statement or any use thereof, the
Manager and/or such Eligible Person(s) shall deliver to the Company such written
undertakings as the Company and its counsel may reasonably request in order to
assure full compliance with applicable provisions of the Securities Act and the
Exchange Act.

(f) The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, the Manager and/or such Eligible Person(s),  their respective
officers, directors, managers, members, and affiliates, and each other person,
if any, who controls any of the foregoing persons within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act, against all losses,
claims, actions, damages, liabilities and expenses, joint or several, to which
any of the foregoing persons may become subject under the Securities Act or
otherwise, insofar as such losses, claims, actions, damages, liabilities or
expenses arise out of or are based upon any untrue or alleged untrue statement
of a material fact contained in any Registration Statement, prospectus,
preliminary prospectus, free writing prospectus (as defined in Rule 405
promulgated under the Securities Act) or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any violation or alleged violation by the Company of the Securities Act or any
other similar federal or state securities laws or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance.

(g) In connection with each Registration, the Manager and/or such Eligible
Person(s) shall furnish to the Company in writing such information as the
Company reasonably requests for use in



{B1823009; 1}

8

--------------------------------------------------------------------------------

 

 

connection with any such Registration Statement or prospectus and, to the extent
permitted by law, shall indemnify and hold harmless, the Company, each trustee
of the Company, each officer of the Company who shall sign such Registration
Statement, and each person who controls any of the foregoing persons within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
against any losses, claims, actions, damages, liabilities or expenses resulting
from any untrue or alleged untrue statement of material fact contained in the
Registration Statement, Prospectus, preliminary Prospectus, free writing
prospectus (as defined in Rule 405 promulgated under the Securities Act) or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information so furnished in writing by the Manager
and/or such Eligible Person(s) for inclusion therein.

(h) If the Company proposes to file a Registration Statement with respect to an
offering of Common Shares, or securities or other obligations exercisable or
exchangeable for, or convertible into, Common Shares for its own account or for
any other shareholder of the Company for such shareholder’s account, other than
a Registration Statement (i) filed in connection with any employee benefit plan
(unless any Subject Common Shares were or are issued pursuant to such plan),
(ii) for an exchange offer or offering of securities solely to the Company’s
existing shareholders, (iii) for an offering of debt securities convertible into
equity securities of the Company, (iv) for a dividend reinvestment plan or (v)
filed on Form S-4 (or a successor form), then the Company shall (x) give written
notice of such proposed filing to the Manager and each Eligible Person as soon
as practicable and offer the Manager and each Eligible Person the opportunity to
register the sale of such number of Subject Common Shares as the Manager and/or
any Eligible Person(s) may request within five (5) business days following
receipt of such notice (a “Piggy-Back Registration”).  The Company shall cause
such Subject Common Shares to be included in such registration and shall use
commercially reasonable best efforts to cause the managing underwriter(s) of a
proposed underwritten offering to permit the Subject Common Shares requested to
be included to be included on the same terms and conditions as any similar
securities of the Company.  If the Piggy-Back Registration involves an
underwriter(s), the Manager and/or such Eligible Person(s) shall enter into an
underwriting agreement in customary form and complete and execute any agreements
and documents reasonably required or which are otherwise customary under the
terms of such underwriting agreement, and furnish to the Company such
information as the Company may reasonably request in writing for inclusion in
the Registration Statement or such information that is otherwise customary.

(i) If the managing underwriter(s) for a Piggy-Back Registration that is to be
an underwritten offering advises the Company and the Manager and/or the Eligible
Person(s) that the dollar amount or number of Common Shares or other securities
which the Company, in good faith, desires to sell, taken together with Common
Shares or other securities, if any, as to which registration has been demanded
pursuant to written contractual arrangements with persons other than the
Manager, the Subject Common Shares as to which registration has been requested
under this Section 14, and the Common Shares or other securities, if any, as to
which registration has been requested pursuant to the written contractual
piggy-back registration rights of other shareholders of the Company, exceeds the
number of Common Shares (the “Maximum Number of Shares”) which can be sold in
the offering without adversely affecting the offering, then the Company shall
include in any such registration:

(i) if the registration is undertaken for the Company’s account: (A) first, the
shares or other securities that the Company desires to sell that can be sold
without exceeding the Maximum Number of Shares; (B) second, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clause,
the shares or other securities, if any, including the Subject Common Shares, as
to which registration has been requested in good faith pursuant to written
contractual piggy-back registration rights of security holders (pro rata in
accordance with the number of Common Shares or other securities which each such
person has actually requested to be included in such registration, regardless of
the number of shares or other securities with respect to which such persons have
the right to request such inclusion) that can be sold without exceeding the
Maximum Number of Shares; and



{B1823009; 1}

9

--------------------------------------------------------------------------------

 

 

(ii) if the registration is a “demand” registration undertaken at the demand of
persons, other than the Manager or an Eligible Person(s), pursuant to written
contractual arrangements with such persons, (A) first, the Common Shares or
other securities for the account of the demanding persons that can be sold
without exceeding the Maximum Number of Shares; (B) second, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clause,
the Common Shares or other securities that the Company desires, in good faith,
to sell that can be sold without exceeding the Maximum Number of Shares; and (C)
third, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clauses, the shares or other securities, if any, including
the Subject Company Shares, as to which registration has been requested, in good
faith, pursuant to written contractual piggy-back registration rights which
other security holders desire to sell (pro rata in accordance with the number of
Common Shares or other securities which each such person has actually requested
to be included in such registration, regardless of the number of shares or other
securities with respect to which such persons have the right to request such
inclusion) that can be sold without exceeding the Maximum Number of Shares.

(j) For purposes of this Section 14:

“Eligible Person” means any holder of Subject Common Shares who is (i) an
affiliate or the Manager, (ii) each direct or indirect owner of the Manager, and
(iii) with respect to any of the foregoing persons who is a natural person, (A)
a natural person related by lineal consanguinity to such Person or to the spouse
of such Person, (B) the spouse of such Person or of any natural person described
in clause (A) above, (C) all natural persons related to those natural persons
described in clause (A) or clause (B) by lineal consanguinity and (iv) an inter
vivos trust, limited partnership, corporation or limited liability company that,
at the time of the transfer of Common Shares to such inter vivos trust, limited
partnership, corporation or limited liability company, is entirely owned
beneficially and of record by (A) one or more of the natural persons described
in clause (iii) or (iv) above, (B) one or more inter vivos trusts, limited
partnerships, corporations or limited liability companies that is or are
entirely owned beneficially and of record one or more of the natural persons
described in clause (ii) or (iii) above, and/or one or more entities that are
exempt from the payment of federal income tax pursuant to Section 501(c)(3) of
the Internal Revenue Code of 1986, as amended, or any successor statute.  For
purposes of this definition adopted natural persons shall be considered the
natural born child of their adoptive parents, and lineal consanguinity is that
relationship that exists between natural persons of whom one is descended (or
ascended) in a direct line from the other, as between son, father, grandfather,
and great-grandfather;

“Registration Expenses” means all costs and expenses incurred by the Manager or
an Eligible Person(s) or the Company in complying with its obligations pursuant
to this Section 14 and in connection with the registration and disposition by
the Manager and/or an Eligible Person(s) of Subject Common Shares, including,
without limitation, all (or where appropriate any one or more) of the
following:  all registration and filing fees; fees and expenses of compliance
with securities or blue sky laws (including without limitation reasonable fees
and disbursements of counsel in connection with blue sky and state securities
qualifications of the Subject Common Shares); printing and delivery expenses;
reasonable fees and disbursements of counsel for the Company and the Manager
and/or any Eligible Person; reasonable fees and disbursements of all independent
public accountants of the Company (including fees and disbursements in
connection with any audit required solely by reason of a registration of Subject
Common Shares pursuant to this Section 14); fees and expenses of other persons,
including any experts, reasonably retained by the Company after notice to the
Manager and/or any Eligible Person(s); discounts, commissions, fees and
disbursements of underwriters, selling brokers, dealer managers or similar
securities industry professionals relating to the distribution of the Subject
Common Shares; any transfer taxes imposed on the transfer of the Subject Common
Shares;

“Rule 144” means Rule 144 under the Securities Act or any similar rule or
regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such Rule; and





{B1823009; 1}

10

--------------------------------------------------------------------------------

 

 

“Subject Common Shares” means (i) the Common Shares issued to the Manager by the
Company pursuant to this Agreement and (ii) all Common Shares or other equity
securities of the Company derived from the Common Shares described in clause (i)
above, whether as a result of merger, consolidation, stock split, stock
dividend, stock distribution, stock combination, recapitalization or similar
event, in either case other than any such Common Shares that (A) have been
effectively registered under the Securities Act and disposed of in accordance
with the registration statement covering them, (B) sold to the public pursuant
to Rule 144, (C) have otherwise ceased to be “restricted securities” within the
meaning of Rule 144, (D) the seller thereof is deemed under Rule 144 not to be
an underwriter of those Common Shares within the meaning of Section 2(a)(11) of
the Securities Act by reason of the sale thereof to the public without
limitation as to timing, volume or manner of sale.

15. Internal Audit Services.   The Manager shall provide to the Company an
internal audit function meeting applicable requirements of the New York Stock
Exchange and the Securities and Exchange Commission and otherwise in scope
approved by the Company’s Audit Committee.  In addition to the Fees, the Company
agrees to reimburse the Manager, within 30 days of the receipt of the invoice
therefor, the Company’s pro rata share (as reasonably agreed to by a majority of
the Independent Trustees from time to time) of the following:

(a) employment expenses of the Manager’s director of internal audit and other
employees of the Manager actively engaged in providing internal audit services,
including but not limited to salary, wages, payroll taxes and the cost of
employee benefit plans; and

(b) the reasonable travel and other out-of-pocket expenses of the Manager
relating to the activities of the Manager’s director of internal audit and other
of the Manager’s employees actively engaged in providing internal audit services
and the reasonable third party expenses which the Manager incurs in connection
with its provision of internal audit services.

In addition, the Manager shall make available (which may be by posting to the
Company’s web site) to its officers and employees providing such services to the
Company the procedures for the receipt, retention and treatment of complaints
regarding accounting, internal accounting controls or auditing matters relating
to the Company and for the confidential, anonymous submission by such officers
and employees of concerns regarding questionable accounting or auditing matters
relating to the Company, as set forth in the Company’s Procedures for Handling
Concerns or Complaints about Accounting, Internal Accounting Controls or
Auditing Matters, as in effect from time to time.

16. Additional Services.   If, and to the extent that, the Company shall request
the Manager to render services on behalf of the Company other than those
required to be rendered by the Manager in accordance with the terms of this
Agreement, such additional services shall be compensated separately on terms to
be agreed upon between the Manager and the Company (and approved by majority
vote of the Independent Trustees) from time to time.

17. Expenses of the Manager.  Except as otherwise expressly provided herein or
approved by majority vote of the Independent Trustees, the Manager shall bear
the following expenses incurred in connection with the performance of its duties
under this Agreement:

(a) employment expenses of the personnel employed by the Manager, including but
not limited to, salaries, wages, payroll taxes and the cost of employee benefit
plans;

(b) fees and travel and other expenses paid to directors, officers and employees
of the Manager, except fees and travel and other expenses of such persons who
are Trustees or officers of the Company incurred in their capacities as Trustees
or officers of the Company;



{B1823009; 1}

11

--------------------------------------------------------------------------------

 

 

(c) rent, telephone, utilities, office furniture, equipment and machinery
(including computers, to the extent utilized) and other office expenses of the
Manager, except to the extent such expenses relate solely to an office
maintained by the Company separate from the office of the Manager; and

(d) miscellaneous administrative expenses relating to performance by the Manager
of its obligations hereunder.

18. Expenses of the Company.  Except as expressly otherwise provided in this
Agreement, the Company shall pay all its expenses not payable by the Manager,
and, without limiting the generality of the foregoing, it is specifically agreed
that the following expenses of the Company shall be paid by the Company and
shall not be paid by the Manager:

(a) the cost of borrowed money;

(b) taxes on income and taxes and assessments on real and personal property, if
any, and all other taxes applicable to the Company;

(c) legal, auditing, accounting, underwriting, brokerage, listing, reporting,
registration and other fees, and printing, engraving and other expenses and
taxes incurred in connection with the issuance, distribution, transfer, trading,
registration and stock exchange listing of the Company’s securities, including
transfer agent’s, registrar’s and indenture trustee’s fees and charges;

(d) expenses of organizing, restructuring, reorganizing or terminating the
Company, or of revising, amending, converting or modifying the Company’s
organizational documents;

(e) fees and travel and other expenses paid to Trustees and officers of the
Company in their capacities as such (but not in their capacities as officers or
employees of the Manager) and fees and travel and other expenses paid to
advisors, contractors, mortgage servicers, consultants, and other agents and
independent contractors employed by or on behalf of the Company;

(f) expenses directly connected with the investigation, acquisition, disposition
or ownership of real estate interests or other property (including third party
property diligence costs, appraisal reporting, the costs of foreclosure,
insurance premiums, legal services, brokerage and sales commissions,
maintenance, repair, improvement and local management of property), other than
expenses with respect thereto of employees of the Manager, to the extent that
such expenses are to be borne by the Manager pursuant to Section 17 above;

(g) all insurance costs incurred in connection with the Company (including
officer and trustee liability insurance) or in connection with any officer and
trustee indemnity agreement to which the Company is a party;

(h) expenses connected with payments of dividends or interest or contributions
in cash or any other form made or caused to be made by the Trustees to holders
of securities of the Company;

(i) all expenses connected with communications to holders of securities of the
Company and other bookkeeping and clerical work necessary to maintaining
relations with holders of securities, including the cost of preparing, printing,
posting, distributing and mailing certificates for securities and proxy
solicitation materials and reports to holders of the Company’s securities;

(j) legal, accounting and auditing fees and expenses, other than those described
in subsection (c) above;



{B1823009; 1}

12

--------------------------------------------------------------------------------

 

 

(k) filing and recording fees for regulatory or governmental filings, approvals
and notices to the extent not otherwise covered by any of the foregoing items of
this Section 18;

(l) expenses relating to any office or office facilities maintained by the
Company separate from the office of the Manager; and

(m) the costs and expenses of all equity award or compensation plans or
arrangements established by the Company, including the value of awards made by
the Company to the Manager or its employees, if any.

19. Limits of Manager Responsibility; Indemnification; Company Remedies.  The
Manager assumes no responsibility other than to render the services described
herein in good faith and shall not be responsible for any action of the Trustees
in following or declining to follow any advice or recommendation of the
Manager.  The Manager, its shareholders, directors, officers, employees and
affiliates will not be liable to the Company, its shareholders, or others,
except by reason of acts constituting bad faith, willful or wanton misconduct or
gross negligence in the performance of its obligations hereunder.  The Company
shall reimburse, indemnify and hold harmless the Manager, its shareholders,
directors, officers and employees and its affiliates for and from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including without limitation all reasonable attorneys’,
accountants’ and experts’ fees and expenses) in respect of or arising from any
acts or omissions of the Manager with respect to the provision of services by it
or performance of its obligations in connection with this Agreement or
performance of other matters pursuant to specific instruction by the Trustees,
except to the extent such provision or performance was in bad faith, was willful
or wanton misconduct or was grossly negligent.  Without limiting the foregoing,
the Company shall promptly advance expenses incurred by the indemnitees referred
to in this section for matters referred to in this section, upon request for
such advancement. 

20. Term, Termination.  This Agreement shall continue in force and effect until
December 31, 2014, and shall be automatically renewed for successive one year
terms annually thereafter unless notice of non-renewal is given by the Company
or the Manager before the end of the term.  It is expected that the terms and
conditions may be reviewed by the Independent Trustees, or such of the
Independent Trustees serving on the Compensation Committee of the Board of
Trustees of the Company, at least annually.

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension thereof, may be terminated by either party hereto
upon sixty (60) days’ written notice to the other party, which termination, if
by the Company, must be approved by a majority vote of the Independent Trustees,
or if by the Manager, must be approved by a majority vote of the directors of
the Manager.

Section 21 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in
Sections 19 and 21, such termination shall be without further liability of
either party to the other, other than for breach or violation of this Agreement
prior to termination.

21. Action Upon Termination.  From and after the effective date of any
termination of this Agreement, the Manager shall be entitled to no compensation
for services rendered hereunder for the remainder of the then-current term of
this Agreement, but shall be paid, on a pro rata basis as set forth in this
Section 21, all compensation due for services performed prior to the effective
date of such termination, including without limitation, a pro-rata portion of
the current year’s Incentive Fee (except as otherwise provided below). Upon such
termination, the Manager shall as promptly as practicable:

(a) pay over to the Company all monies collected and held for the account of the
Company by it pursuant to this Agreement, after deducting therefrom any accrued
Management Fee or Incentive Fee  and reimbursements for its expenses to which it
is then entitled;



{B1823009; 1}

13

--------------------------------------------------------------------------------

 

 

(b) deliver to the Trustees a full and complete accounting, including a
statement showing all sums collected by it and a statement of all sums held by
it for the period commencing with the date following the date of its last
accounting to the Trustees; and

(c) deliver to the Trustees all property and documents of the Company then in
its custody or possession.

The Management Fee and Incentive Fee due upon termination shall be computed and
payable within thirty (30) days following the date of termination.  A copy of
all computations of the Management Fee and the Incentive Fee shall be delivered
to the Manager accompanied by payment of the Management Fee and Incentive Fee
shown thereon to be due and payable.

Upon any termination of this Agreement, all Common Shares previously issued in
payment of the Incentive Fee shall be fully vested as of the date of
termination, except if the Manager acted in bad faith, engaged in willful or
wanton misconduct or was grossly negligent, in which case unvested Common Shares
issued in payment of the Incentive Fee shall be forfeited and no Incentive Fee
shall be due in the year of termination.

The Management Fee for any partial month prior to termination will be computed
by multiplying the Management Fee which would have been earned for the full
month by a fraction, the numerator of which is the number of days in the portion
of such month during which this Agreement was in effect, and the denominator of
which shall be 30.

For purposes of computation of the Incentive Fee for any partial year prior to
termination, the last year of the Measurement Period will be deemed to have
ended on the date of termination and the computation of the Incentive Fee shall
be based upon prior whole years in the Measurement Period and with respect to
the year in which termination occurred, the portion of the year in which
termination occurred.

22. Trustee Action.  Wherever action on the part of the Trustees is contemplated
by this Agreement, action by a majority of the Trustees, including a majority of
the Independent Trustees, shall constitute the action provided for herein.

23. TRUSTEES AND SHAREHOLDERS NOT LIABLE.  THE DECLARATION OF TRUST OF THE
COMPANY, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS, IS DULY FILED IN THE
OFFICE OF THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND
PROVIDES THAT THE NAME SENIOR HOUSING PROPERTIES TRUST REFERS TO THE TRUSTEES
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY.  NO TRUSTEE,
OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF THE COMPANY SHALL BE HELD TO ANY
PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, THE COMPANY.  ALL PERSONS DEALING WITH THE COMPANY, IN ANY WAY, SHALL
LOOK ONLY TO THE ASSETS OF THE COMPANY FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

24. Notices.  Any notice, report or other communication required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given when delivered in person, upon confirmation of receipt when transmitted by
facsimile transmission, on the next business day if transmitted by a nationally
recognized overnight courier or on the third business day following mailing by
first class mail, postage prepaid, in each case as follows (or at such other
United States address or facsimile number for a party as shall be specified by
like notice):

If to the Company:

Senior Housing Properties Trust

Two Newton Place





{B1823009; 1}

14

--------------------------------------------------------------------------------

 

 

255 Washington Street, Suite 300

Newton, Massachusetts 02458

Attention:   President

Facsimile No.:  (617) 796-8349

If to the Manager:

Reit Management & Research LLC

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts 02458

Attention:  President

Facsimile No.:  (617) 928-1305

25. Amendments.  This Agreement shall not be amended, changed, modified,
terminated, or discharged in whole or in part except by an instrument in writing
signed by each of the parties hereto, or by their respective successors or
assigns, or otherwise as provided herein.

26. Assignment.  Neither party may assign this Agreement or its rights hereunder
or delegate its duties hereunder without the written consent of the other party,
except in the case of an assignment by the Manager to a corporation,
partnership, limited liability company, association, trust, or other successor
entity which may take over the property and carry on the affairs of the Manager
and which remains under the control of the same persons who control the Manager.

27. Successors and Assigns.  This Agreement shall be binding upon any successors
or permitted assigns of the parties hereto as provided herein.

28. No Third Party Beneficiary.  Except as otherwise provided in Section 14 and
Section 30(i), no person or entity other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.

29. Governing Law.  The provisions of this Agreement shall be governed by and
construed in accordance with the laws of The Commonwealth of Massachusetts.

30. Arbitration.

(a) Any disputes, claims or controversies between the parties (i) arising out of
or relating to this Agreement or the provision of services by the Manager
pursuant to this Agreement, or (ii) brought by or on behalf of any shareholder
of the Company (which, for purposes of this Section 30, shall mean any
shareholder of record or any beneficial owner of shares of the Company, or any
former shareholder of record or beneficial owner of shares of the Company),
either on his, her or its own behalf, on behalf of the Company or on behalf of
any series or class of shares of the Company or shareholders of the Company
against the Company or any trustee, officer, manager (including the Manager or
its successor), agent or employee of the Company, including disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance or enforcement of this Agreement, including this arbitration
agreement, the Declaration of Trust or the Bylaws (all of which are referred to
as “Disputes”), or relating in any way to such a Dispute or Disputes shall, on
the demand of any party to such Dispute be resolved through binding and final
arbitration in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association (“AAA”) then in effect, except as those
Rules may be modified in this Section 30.  For the avoidance of doubt, and not
as a limitation, Disputes are intended to include derivative actions against
trustees, officers or managers of the Company and class actions by a shareholder
against those individuals or entities and the Company.  For the avoidance of
doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party.



{B1823009; 1}

15

--------------------------------------------------------------------------------

 

 

(b) There shall be three arbitrators. If there are only two parties to the
Dispute, each party shall select one arbitrator within 15 days after receipt of
a demand for arbitration. Such arbitrators may be affiliated or interested
persons of such parties. If there are more than two parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand, shall each
select, by the vote of a majority of the claimants or the respondents, as the
case may be, one arbitrator within 15 days after receipt of a demand for
arbitration. Such arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be. If either a claimant (or all
claimants) or a respondent (or all respondents) fail to timely select an
arbitrator then the party (or parties) who has selected an arbitrator may
request the AAA to provide a list of three proposed arbitrators in accordance
with the Rules (each of whom shall be neutral, impartial and unaffiliated with
any party) and the party (or parties) that failed to timely appoint an
arbitrator shall have ten days from the date the AAA provides such list to
select one of the three arbitrators proposed by AAA. If such party (or parties)
fail to select such arbitrator by such time, the party (or parties) who have
appointed the first arbitrator shall then have ten days to select one of the
three arbitrators proposed by AAA to be the second arbitrator; and, if he/they
should fail to select such arbitrator by such time, the AAA shall select, within
15 days thereafter, one of the three arbitrators it had proposed as the second
arbitrator. The two arbitrators so appointed shall jointly appoint the third and
presiding arbitrator (who shall be neutral, impartial and unaffiliated with any
party) within 15 days of the appointment of the second arbitrator. If the third
arbitrator has not been appointed within the time limit specified herein, then
the AAA shall provide a list of proposed arbitrators in accordance with the
Rules, and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause.

(c) The place of arbitration shall be Boston, Massachusetts unless otherwise
agreed by the parties.

(d) There shall be only limited documentary discovery of documents directly
related to the issues in dispute, as may be ordered by the arbitrators.

(e) In rendering an award or decision (the “Award”), the arbitrators shall be
required to follow the laws of The Commonwealth of Massachusetts.  Any
arbitration proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
law on which it is based.

(f) Except to the extent expressly provided by this Agreement or as otherwise
agreed by the parties, each party involved in a Dispute shall bear its own costs
and expenses (including attorneys’ fees), and the arbitrators shall not render
an award that would include shifting of any such costs or expenses (including
attorneys’ fees) or, in a derivative case or class action, award any portion of
the Company’s award to the claimant or the claimant’s attorneys.  Each party
(or, if there are more than two parties to the Dispute, all claimants, on the
one hand, and all respondents, on the other hand, respectively) shall bear the
costs and expenses of its (or their) selected arbitrator and the parties (or, if
there are more than two parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand) shall equally bear the costs and
expenses of the third appointed arbitrator.

(g) An Award shall be final and binding upon the parties thereto and shall be
the sole and exclusive remedy between such parties relating to the Dispute,
including any claims, counterclaims, issues or accounting presented to the
arbitrators.  Judgment upon the Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.



{B1823009; 1}

16

--------------------------------------------------------------------------------

 

 

(h) Any monetary award shall be made and payable in U.S. dollars free of any
tax, deduction or offset.  Each party against which the Award assesses a
monetary obligation shall pay that obligation on or before the 30th day
following the date of the Award or such other date as the Award may provide.

(i) This Section 30 is intended to benefit and be enforceable by the
shareholders, directors, officers, managers (including the Manager or its
successor), agents or employees of the Company and the Company and shall be
binding on the shareholders of the Company and the Company, as applicable, and
shall be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.

31. Consent to Jurisdiction and Forum.  This Section 31 is subject to, and shall
not in any way limit the application of, Section 30; in case of any conflict
between this Section 31 and Section 30,  Section 30 shall govern.  The exclusive
jurisdiction and venue in any action brought by any party hereto pursuant to
this Agreement shall lie in any federal or state court located in Boston,
Massachusetts.  By execution and delivery of this Agreement, each party hereto
irrevocably submits to the jurisdiction of such courts for itself and in respect
of its property with respect to such action. The parties irrevocably agree that
venue would be proper in such court, and hereby waive any objection that such
court is an improper or inconvenient forum for the resolution of such action. 
The parties further agree and consent to the service of any process required by
any such court by delivery of a copy thereof in accordance with Section 24 and
that any such delivery shall constitute valid and lawful service of process
against it, without necessity for service by any other means provided by statute
or rule of court.

32. Captions.  The captions included herein have been inserted for ease of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

33. Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes and
cancels any pre-existing agreements with respect to such subject matter.

34. Severability.  If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

35. Survival.  The provisions of Sections 2 (limited to the obligation of the
Company to indemnify the Manager for matters provided thereunder), 14,  19,  20
(limited to the last paragraph of such Section), 21,  23,  24,  28,  29,  30,
 31 and 35 of this Agreement shall survive the termination hereof.

36. Other Agreements.  The parties hereto are also parties to an Amended and
Restated Property Management Agreement, dated as of January 7, 2010, (as
amended, the “Property Management Agreement”).  The parties agree that this
Agreement does not include or otherwise address the rights and obligations of
the parties under the Property Management Agreement and that the Property
Management Agreement provides for its own separate rights and obligations of the
parties thereto, including without limitation separate compensation payable by
the Company and the other Owners (as defined in the Property Management
Agreement) to the Manager thereunder for services to be provided by the Manager
pursuant to the Property Management Agreement.

37. Equal Employment Opportunity Employer.  The Manager is an equal employment
opportunity employer and complies with all applicable state and federal laws to
provide a work environment free from discrimination and without regard to race,
color, sex, sexual orientation, national origin, ancestry, religion, creed,
physical or mental disability, age, marital status, veteran’s status or any
other basis protected by applicable laws.

 





{B1823009; 1}

17

--------------------------------------------------------------------------------

 

 

[Signature Page To Follow]

 

{B1823009; 1}

18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, under seal, as of the day and year first
above written.

 

 

 

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

 

By:  

/s/ David J. Hegarty

 

 

Name:  David J. Hegarty

 

 

Title:    President and Chief Operating Officer

 

 

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name:  Adam D. Portnoy

 

 

Title:    President and Chief Executive Officer

 

[Signature Page to Amended and Restated Business Management Agreement]

 



{B1823009; 1}

19

--------------------------------------------------------------------------------